- FILED

IN THE UNITED STATES DISTRICT COURT CHARLOTTE, NC
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION MAR 1 { 2021
DOCKET NO.:: 3:20cr169 US DIST
WESTERN DISTRI UR? Nc

UNITED STATES OF AMERICA )
)

v. ) ORDER OF FORFEITURE
)
CHRISTOPHER JARIN PARKS )

This matter is before the Court on the Government’s oral motion. THIS COURT FINDS
AS FOLLOWS:

1. The Bill of Indictment (Doc. 1) in this case charged Defendant with violation of 18
U.S.C. § 922(g)(1). The Indictment also provided notice that property was subject to forfeiture
pursuant to 18 U.S.C. § 924 and/or 28 U.S.C. § 2461(c) and specifically contained a Grand Jury
finding that there was probable cause the following property was subject to forfeiture:

One Smith & Wesson SW99, 40 caliber pistol, serial number SAF3208 and
ammunition seized from Defendant on or about May 4, 2020

2. Defendant pled guilty to Count One in the Indictment. Based on the information
contained in the Presentence Investigation Report and Factual Basis, the Government has
established the requisite nexus between the property and such offenses.

3. Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish notice of this order;
notice of its intent to dispose of the property in such manner as the Attorney General may direct;
and notice that any person, other than the defendant, having or claiming a legal interest in any of
the above-listed forfeited property must file a petition with the Court within thirty days of the final
publication of notice or of receipt of actual notice, whichever is earlier. This notice shall state that
the petition shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in
the property, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature
and extent of the petitioner’s right, title or interest in each of the forfeited properties and any
additional facts supporting the petitioner’s claim and the relief sought. The United States may also,
to the extent practicable, provide direct written notice to any person known to have alleged an
interest in property that is the subject of this Order of Forfeiture, as a substitute for published notice
as to those persons so notified.

4. Upon adjudication of all third-party interests, this Court will enter a Final Order of
Forfeiture pursuant to 21 U.S.C. § 853(n).

Case 3:20-cr-00169-KDB-DCK Document 27 Filed 03/11/21 Page 1 of 2

 
5. If no third party files a timely claim, this Order of forfeiture shall become Final and
shall be made part of the sentence and included in the judgment, as provided by Fed. R. Crim. P.
32.2(b)(4) and 32.2(c)(2). .

Signed this the //_ day of March, 2021.

eo ET ~
THE HONORABLE KENNETH D. BELL
UNITED STATES DISTRICT COURT JUDGE

 

Case 3:20-cr-00169-KDB-DCK Document 27 Filed 03/11/21 Page 2 of 2

 
